DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger (3866512).
Berger teaches a method of making a braid (Figures) capable of use for general surgical uses, the method comprising:
moving a plurality of bobbins (Details 18) along an active track (Left side of Figure 4), the active track being an endless track; and
selectively moving a bobbin to a passive track (Right side of Figure 4) while continuing to move the remaining bobbins along the active track (When the active and passive tracks are connected as in Figure 4a, a bobbin will move onto the passive track section while a plurality of bobbins are on the active track section).

In regards to Claim 11, Berger teaches the passive track is outside the active track (if viewed from the left, Figure 4 shows this configuration).
In regards to Claim 17, Berger teaches the passive track is inside the active track (if viewed from the right, Figure 4 shows this configuration).
	Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Berger fails to teach a passive track because “[t]here is not a track on which bobbins are not braided into the wall of a braid”.  Respectfully, nowhere in the claims does Applicant define a passive track as such.  Berger teaches a track that can be split into two functionally separate tracks; a left side track and a right side track.  It is the position of Examiner that the bobbins located on the right side track are considered passive to the bobbins located on the left side track insomuch as they are not participating in the braiding occurring on the left side track.  The braiding occurring on the left side track could continue uninterrupted even if every bobbin strand on the right side track were to break since these right side bobbins do not actively participate in the braiding occurring on the left side track.

Allowable Subject Matter
Claim 23 is allowed.
Claims 2-4, 6-10, 12-16, and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732